Case 1:19-md-02915-AJT-JFA Document 434 Filed 05/06/20 Page 1 of 2 PageID# 5382



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 IN RE: CAPITAL ONE CONSUMER               )
 DATA SECURITY BREACH LITIGATION           )                 MDLNo. 1:19md2915 (AJT/FJA)
 __________________________________________)

 This Document Relates to ALL Cases


  MOTION TO ALLOW IVY T. NGO TO WITHDRAW PRO HAC VICE APPEARANCE
                            AS COUNSEL

        Pursuant to Local Civil Rule 83.1 (G) and (I), Plaintiffs Leticia Carter and Steven

 Tellander, by counsel, move for leave to withdraw the appearance of Ivy T. Ngo and in support

 of this motion state as follows:

        1.      Ms. Ngo has previously been admitted pro hac vice on November 20, 2019,

 among other attorneys from Franklin D. Azar & Associates, P.C.

        2.      Ms. Ngo is no longer affiliated with Franklin D. Azar & Associates, P.C.

        3.      Franklin D. Azar & Associates, P.C. remains as counsel for Plaintiffs.

        4.      No delay, prejudice or injustice will occur as a result of Ms. Ngo’s pro hac vice

 appearance being withdrawn and stricken.

                                              Respectfully submitted,
                                              Dale W. Pittman
                                              Local Counsel for Plaintiffs


 __/s/_________________________________
 Dale W. Pittman, VSB #15673
 Counsel for Plaintiffs
 THE LAW OFFICE OF DALE W. PITTMAN
 The Eliza Spotswood House
 112-A West Tabb Street
 Petersburg, VA 23803-3212
 (804) 861-6000

                                              Page 1
Case 1:19-md-02915-AJT-JFA Document 434 Filed 05/06/20 Page 2 of 2 PageID# 5383



 (804) 861-3368 fax
 dale@pittmanlawoffice.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2020, I electronically filed the foregoing documents with

 the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to

 all counsel of record.


                                                       ___/s/________________________________
                                                       Dale W. Pittman, VSB #15673
                                                       Counsel for Plaintiffs
                                                       THE LAW OFFICE OF DALE W. PITTMAN
                                                       The Eliza Spotswood House
                                                       112-A West Tabb Street
                                                       Petersburg, VA 23803-3212
                                                       (804) 861-6000
                                                       (804) 861-3368 fax
                                                       dale@pittmanlawoffice.com




                                              Page 2
